Case 2:18-cv-08048-SVW-JC Document 70 Filed 09/25/19 Page 1 of 2 Page ID #:965



  1
  2
  3
  4
  5
  6
  7
  8
                         UNITED STATES DISTRICT COURT
  9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      VERNON UNSWORTH,                       Case No. 2:18-cv-08048
12
                Plaintiff,                   Judge: Hon. Stephen V. Wilson
13
14        vs.                                ORDER GRANTING DEFENDANT
15                                           ELON MUSK’S EX PARTE
      ELON MUSK,                             APPLICATION FOR AN ORDER
16                                           PERMANENTLY SEALING
17              Defendant.                   DECLARATION OF JARED
                                             BIRCHALL IN SUPPORT OF
18                                           DEFENDANT’S MOTION FOR
19                                           SUMMARY JUDGMENT, AT DKT 61

20
21
22
23
24
25
26
27
28

        [PROPOSED] ORDER GRANTING DEFENDANT ELON MUSK’S EX PARTE APPLICATION FOR AN
              ORDER PERMANENTLY SEALING DECLARATION OF JARED BIRCHALL, DKT 61
Case 2:18-cv-08048-SVW-JC Document 70 Filed 09/25/19 Page 2 of 2 Page ID #:966



  1                               ORDER
  2              The Court, having reviewed and considered Defendant Elon Musk’s ex
  3 parte Application for an Order Permanently Sealing the Declaration of Jared Birchall
  4 in Support of Defendant’s Motion for Summary Judgement or in the alternative
  5 Partial Summary Judgment (DKT #61), and the Declaration of Michael T. Lifrak in
  6 support thereof, and good cause appearing therefor,
  7              IT IS HEREBY ORDERED as follows:
  8        1.    Defendant’s ex parte Application is GRANTED, and that the
  9 Declaration of Jared Birchall in Support of Defendant’s Motion for Summary
10 Judgement or in the alternative Partial Summary Judgment (DKT #61) will be
11 permanently maintained under seal.
12
13 Dated: September 25, 2019
14
15                                        ______________________________
                                          Honorable Stephen V. Wilson
16
                                          United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                            -1-
        [PROPOSED] ORDER GRANTING DEFENDANT ELON MUSK’S EX PARTE APPLICATION FOR AN
              ORDER PERMANENTLY SEALING DECLARATION OF JARED BIRCHALL, DKT 61
